MEMORANDUM **
Neena Sharma, a native and citizen of India, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of her motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition.
We review for abuse of discretion the BIA’s denial of petitioner’s motion to reopen. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We review de novo petitioner’s procedural due process claim because it is a purely legal question. Id.
*455The BIA properly exercised its discretion by determining that inclement weather and heavy traffic do not constitute exceptional circumstances sufficient to reopen Sharma’s deportation case. See id. Furthermore, the IJ had previously advised Sharma orally and in writing of the date and time of her hearing, and warned her of deportation for failure to appear. Accordingly, the BIA did not violate Sharma’s due process rights by proceeding with a hearing in her absence. See id. at 548.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.